DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “during each of a plurality of frames, causing an MRI scanner to apply a plurality of phase-encoding (PE) steps to each of a plurality of slice locations of a subject to acquire a set of echo signals, a phase modulation magnetic field gradient being applied during each of at least some of the plurality of PE steps in the frame”, “each of the plurality of reference slice images being representative of one of the plurality of slice locations in more than one frame of the plurality of frames”, “based on the plurality of aliasing images”, in lines 7-11 and 14-19, which renders the claim indefinite because it is unclear if the applicant meant to recite during each frame of a plurality of frames or meant by reciting “during” each  “of a plurality of frames” intending to mean that the plurality of frames as being part of/ one plurality of frames of a plurality of frame sets. 
It is also unclear to partial group of the plurality of PE steps the applicant meant to refer and if the applicant to recite “during at least some of the plurality of PE steps” or “during each PE step of the plurality of PE steps”. Similarly, it is unclear if by reciting “each of a plurality of slice locations of a subject” applicant meant to recite or refer to “each slice location of a plurality of slice locations of a subject” or “each of a plurality of slice locations of a subject” intending to recite that the plurality of slice locations of a subject as being part of/one plurality of slice locations of a subject of a plurality of sets of slice locations of a subject.
Further it is unclear to what “the frame” the applicant meant to refer as the plurality of PE steps as being within as the claim earlier recites the plurality of PE steps as being applied to a plurality of slice locations of a subject and not being in a particular frame of the plurality of frames.
And it is unclear if by reciting “each of the plurality of reference slice images being representative of one of the plurality of slice locations in more than one frame of the plurality of frames” applicant meant to refer to “each reference slice image of the plurality of reference slice images” or if applicant was intending to mean that the plurality of reference slice images as being part of/one group of a plurality of reference slice images of a plurality of sets of reference slice image groups.
“each of the at least one slice image being representative of one of the plurality of slice locations in one of the plurality of frames”
Claims 11 and 21 are also rejected for reciting the same and/or limitations outlined in the rejection above.
Claims 2-10 and 12-19 are also rejected due to their dependency from either claim 1 or claim 11 in light of the rejection above.
Claim 1 recites the limitations "the corresponding set of echo signals", “the plurality of aliasing images”, “the plurality of slice locations in the frame” and in line 12-14.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if the corresponding set of echo signals on which the reconstruction on an aliasing image is based refer to the set of echo signals acquired from the application of the plurality of phase encoding (PE) steps to each of a plurality of slice locations of a subject by the MRI scanner recited earlier in the claim.
It is unclear to what plurality of aliasing images applicant meant to refer as applicant recites only a singular aliasing image being reconstructed, the singular aliasing image is representative of the plurality of slice locations in the frame; generating, based on the plurality of aliasing images. It is also unclear if the applicant meant to refer to the plurality of slice locations in the subject as recited earlier in claim 1 or a different the plurality of slice locations which appear in a singular frame of the plurality of frames.
Claims 11, 13, and 21 are also rejected for reciting the same and/or limitations outlined in the rejection above.
Claims 2-10 and 12-19 are also rejected due to their dependency from either claim 1 or claim 11 in light of the rejection above.
Claim 7 recites the limitation “the corresponding echo signal” in line 12-13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the corresponding set of echo signals on which the reconstruction on an aliasing image is based refer to the set of echo signals acquired from the application of the plurality of phase-encoding (PE) steps to each of a plurality of slice locations of a subject by the MRI scanner recited earlier in claim 1 on which claim 7 is dependent.
Claims 10, 12, & 15 are also rejected for reciting the same and/or limitations outlined in the rejection above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11, 11, 13-14, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jesmanowicz et al. (US20120319686, hereafter “Jesmanowicz”).
Regarding claims 1, 2, 11, 13, and 21, Jesmanowicz teaches a method (title) and system for simultaneous multi-slice (SMS) magnetic resonance imaging (MRI) (system 100 in FIG. 1), comprising:
at least one storage device including a set of instructions ([0034] instructions are downloaded from the workstation 102 to the pulse sequence server 110 in order to respond to the instructions); and
at least one processor configured to communicate with the at least one storage device ([0034] the pulse sequence server 110 downloads and respond to the instructions from 102), wherein when executing the set of instructions ([0034] instructions to operate a gradient system 118 and a radiofrequency (“RF”) system 120.), the at least one processor is configured to direct the system to perform operations including:
during each of a plurality of frames, causing an MRI scanner to apply a plurality of phase-encoding (PE) steps to each of a plurality of slice locations of a subject to acquire a set of echo signals (FIG. 4, [0055] the spatial encoding of the echo signals along a phase-encoding direction is performed by a series/plurality of phase encoding gradient “blips” 412/steps which are preceded by the application of a pre-winding gradient 414 that moves the first sampling point along the phase-encoding direction by a prescribed distance in k-space, the foregoing pulse sequence is repeated a plurality of times while applying a different slice-selective gradient 404 during each repetition such that a plurality of groups of multiple slice locations are sampled); and 
specifically, claim 1 requires the MRI scanner to apply a phase modulation magnetic field gradient being applied during each of at least some of the plurality of PE steps in the frame ([0054] phases for a four-slice acquisition include those lying in the first quadrant, that is: zero, thirty, sixty, and ninety degrees. It will be appreciated by those skilled in the art that any number of combinations of phase values may be readily implemented to phase-tag/modulate the respective slice locations); and
specifically, claim 11 requires the MRI scanner to apply each echo signal in the set of echo signals corresponding to a PE line in K-space ([0012] k-space echo-planar imaging (“EPI”) is used in which the number of acquired k-space lines is reduced and a relatively short echo time (“TE”) is used,); and 
specifically, regarding claims 1, 11, and 13, the claims require the processor being configured to direct the system to perform the operations including:
for each of the plurality of frames, reconstructing, based on the corresponding set of echo signals ([0019], [0056], reconstructing a plurality of frames from image data that is simultaneously acquired from a corresponding groups of image slices of multiple slice locations); and 
with specific regard to claims 1 and 13, the claims require the reconstructing, based on the corresponding set of echo signals for each of the plurality of frames to include:
an aliasing image representative of the plurality of slice locations in the frame (FIG. 8, [0059], these reconstructed images will include aliased signal information because the image data was acquired from multiple slice locations simultaneously, also see claim 1, step d);
generating, based on the plurality of aliasing images, a plurality of reference slice images (see claim 1, step e), each of the plurality of reference slice images being representative of one of the plurality of slice locations in more than one frame of the plurality of frames ([0054] The individual RF pulses are also used to acquire reference image data, which may be acquired with the same phases as those in the image data which is acquired following excitation by the composite RF pulse by using individual portions of the composite RF profile); and
reconstructing, based on the plurality of aliasing images and the plurality of reference slice images, the at least one slice image ([0072] a facsimile is created of an aliased, multi-coil image data by summing the reference images and comparing the result with each aliased image to correct for phase drifts, [0072]-[0079] describes the combining of components of the reference images and the aliased images to reconstruct slice image data); and specifically, regarding claim 1, the reconstructed at least one slice image is reconstructed where each of the at least one slice image being representative of one of the plurality of slice locations in one of the plurality of frames (see claim 20, where the reconstruction of a plurality of image frames is for each of the plurality of slice locations and plurality of image frames for representing each slice location of the plurality of slice locations thereby forming a time series of images for each respective slice location of the plurality of slice locations). 
Specifically, claims 2 and 11 require the plurality of slice locations including a first slice location and at least one second slice location ([0053] FIG. 5A having at least two RF pulses, in which each different RF pulse profile has different frequency values and bandwidths associated with it, which correspond to the different spatial locations and slice thicknesses, respectively, that will be excited by the corresponding RF pulse, also see [0068] the number of slice locations in each group of slice locations, that is, 2N); and
also requires the application of the phase modulation magnetic field gradient as described above is being applied during each of at least some of the plurality of PE steps in each of the plurality of frames such that for PE steps that correspond to PE lines at a same location in K-space and are applied in a pair of frames of the plurality of frames (claim 19, [0011], [0014] reconstruction technique that accounts for partial sampling of k-space includes using GRAPPA technique and  in-plane aliasing results in pairs of aliased pixels that are separated by one-half of the image field-of-view (“FOV”), [0055] The phase-encoding modulation gradient blips/steps 412 are preceded by the application of a pre-winding gradient 414 that acts to shift the first sampling point/line along the phase-encoding direction by a prescribed distance in k-space. Together, the pre-winding gradients 410 and 414 act to begin the sampling of k-space at a prescribed[same] k-space location), phase differences each of which is between the at least one second slice location and the first slice location in one PE step of the PE steps are different ([0054] phases for a four-slice acquisition include those lying in the first quadrant, that is: zero, thirty, sixty, and ninety degrees, it will be appreciated by those skilled in the art that any number of combinations of phase values may be readily implemented to phase-tag the respective slice locations including but not limited to the first slice location and the second slice location, also see claim 1, step a) the RF energy applies a different phase to each of the plurality of slice locations); and
with specifically regard to claim 11, the claim requires the reconstructing which is based on the corresponding set of echo signals to include:
reconstructing, based on the plurality of sets of echo signals acquired in the plurality of frames, at least one slice image, each of the at least one slice image being representative of one of the plurality of slice locations in one of the plurality of frames ([0060] the reconstructed images are produced by combining data across channels and repeating the procedure across all voxels for x and y locations in each aliased image).
Regarding claims 3 and 18, Jesmanowicz teaches wherein
the at least one second slice location includes one second slice location (see the singular second slice location in the second group of slice locations 606 depicted in FIG. 6A), and
for the PE steps that correspond to PE lines at a same location in K-space and are applied in the pair of frames of the plurality of frames (as cited above in rejection of claims 2 and 11), the phase differences each of which is between the second slice location and the first slice location in one PE step of the PE steps change by 180 degrees ([0054] p phases for a four-slice acquisition include phases lying in the first quadrant for one slice of the four slice acquisition to include, but not limited to, phases corresponding to zero degrees for a first PE step, and ninety degrees for a second PE step, respectively, which would be understood to one of skilled in the art to result in a phase difference of 180 degrees between a first quadrant/location having the zero-degree PE step and a second quadrant/location having a ninety-degree PE step). 
Regarding claims 4 and 19, Jesmanowicz teaches wherein
the at least one second slice location includes two second slice locations (see two second slice locations in the second group of slice locations 606 depicted in FIG. 6A),
for the PE steps that correspond to PE lines at a same location in K-space and are applied in the pair of frames of the plurality of frames (as cited above in rejection of claims 2 and 11),
the phase differences each of which is between the first slice location and one of the second slice locations in one PE step of the PE steps change by 120 degrees ([0054] phases for a four-slice acquisition include phases lying in the first quadrant for one slice of the four slice acquisition to include, but not limited to, phases corresponding to zero degrees for a first PE step, thirty degrees for a second PE step, sixty degrees a third PE step, and ninety degrees for a fourth PE step. Accordingly, one of skilled in the art would understand for phases for a four-slice acquisition include phases lying in a second quadrant for one slice of the four-slice acquisition to include, but not limited to, phases corresponding to ninety degrees for a first PE step, one-hundred and twenty degrees for a second PE step, one hundred and fifty degrees a third PE step, and one hundred and eighty degrees for a fourth PE step. And one of skilled in the art would appreciate a phase difference of 120 degrees between the first quadrant/location having the zero-degree PE step and the second quadrant/location having the one-hundred- and twenty-degree PE step, with the first and second quadrants being located adjacent to one another), and
the phase differences each of which is between the first slice location and the other one of the second slice locations in one PE step of the PE steps change by 240 degrees ([0054] phases for a four-slice acquisition include phases lying in the first quadrant for one slice of the four slice acquisition to include, but not limited to, phases corresponding to zero degrees for a first PE step, thirty degrees for a second PE step, sixty degrees a third PE step, and ninety degrees for a fourth PE step. Accordingly, one of skilled in the art would understand for phases for a four-slice acquisition include phases lying in a third quadrant for one slice of the four-slice acquisition to include, but not limited to, phases corresponding to one hundred and eighty degrees for a first PE step, two hundred and ten degrees for a second PE step, two hundred and forty degrees for a third PE step, and two hundred and seventy degrees for a fourth PE step. And one of skilled in the art would appreciate a phase difference of 240 degrees between the first quadrant/location having the zero-degree PE step and the third quadrant/location having the two-hundred- and forty-degree PE step, with the first and third quadrants being located opposite to one another).
Regarding claims 5 and 17, Jesmanowicz teaches wherein during at least one frame of the plurality of frames, the phases of the at least one second slice location in each pair of consecutive PE steps of the plurality of PE steps are different (see FIG. 5A for two pairs of consecutive PE steps (four steps total) which each correspond to difference phases depicted in FIG. 5B).
Regarding claims 6 and 14, Jesmanowicz teaches wherein the reconstruction of the at least one slice image based on the plurality of aliasing images and the plurality of reference slice images is performed according to a parallel imaging reconstruction algorithm ([0059], [0061]-[0065] the reconstruction algorithm for parallel slice phase-tagging provides the reconstruction of complex-valued images and real-valued images, where both the magnitude and phase of these reference images are utilized to separate the aliased image, the reconstruction method may include reconstruction of reference images and the correction of the aliased images).
Regarding claims 8 and 16, Jesmanowicz teaches wherein during at least one PE step in at least one of the plurality of frames,
a phase modulated radio frequency (RF) excitation pulse is applied to excite the plurality of slice locations ([0035] the RF transmitter responds to the scan prescription and direction from the pulse sequence server 110 to produce RF excitation pulses of the desired/modulated frequency, phase, and pulse amplitude waveform), and the phase modulation in the at least one PE step is achieved by a combination of the phase modulated RF excitation pulse and the phase modulation magnetic field gradient applied in the at least one PE step ([0071] RF phase-tagging includes the magnetization phase from RF excitation and magnetic field shimming, wherein magnetic field shimming or a shim pulse is known in the art to be a consist of amplitude and frequency or phase-modulated RF excitation pulses together with modulated magnetic-field gradient pulses).
Regarding claim 9, Jesmanowicz teaches wherein the plurality of PE steps are applied by at least one* of an echo planar imaging (EPI) pulse sequence ([0052] a gradient-recalled echo planar imaging (“EPI”) pulse sequence is employed to direct the MRI system to acquire image data simultaneously from multiple slice locations). 
*the limitation has been interpreted in the alternative, requiring only the plurality of PE steps are applied by a balanced steady-state free precession (bSSFP) pulse sequence; or requiring only the plurality of PE steps are applied by a fast spin echo (FSE) pulse sequence; or requiring only the plurality of PE steps are applied by an echo planar imaging (EPI) pulse sequence; or requiring only the plurality of PE steps are applied by a spoiled gradient echo (GRE) pulse sequence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jesmanowicz, in view of Setsompop et al. (US20110254548, hereafter “Setsompop”).
Regarding claims 7 and 15, Jesmanowicz discloses wherein during at least one PE step in at least one of the plurality of frames (see claim 20, steps a)-f) e k-space data represents a time course of image frames (plural)),
a correction lobe is included in the slice-selective magnetic field gradient ([0052], FIG. 4 illustrates slice-selective gradient 404 includes a rephasing lobe 406 in order correct rephasing unwanted phase dispersions  introduced by the slice-selective gradient 40/compensate for  unwanted phase dispersions in order to prevent signal losses from the phase dispersions caused by 404) before the readout of the corresponding echo signal (404, 406 output before readout 408), and an application of phase-encoding gradient blips with a pre-winding gradient to move the first sampling point along the phase-encoding direction ([0055] application of a pre-winding gradient 414 that acts to move the first sampling point along the phase-encoding direction by a prescribed distance in k-space. Pre-winding gradient 414 precedes a series of phase encoding gradient “blips” 412, which are each played out in between the successive signal readouts such that each echo signal is separately phase-encoded), the phase-encoding gradient blips with a pre-winding gradient are applied before the readout of the corresponding echo signal is output (412, 414 occur before readout 408), but does not explicitly disclose the compensating magnetic field gradient as being applied along the slice-encoding direction after the readout of the corresponding echo signal, the compensating magnetic field gradient having a same magnitude as and being in an opposite gradient direction to the phase modulation magnetic field gradient applied in the at least one PE step.
However, in the same field of endeavor of simultaneous multi-slice magnetic resonance imaging, Setsompop teaches a compensating magnetic field gradient is applied along the slice-encoding direction ([0065] FIG. 3 illustrates during the application of each phase encoding gradient blip 310, a magnetic field gradient blip is also applied along the slice-encoding direction shown as slice encoding gradient blips 314, as the slice-encoding gradient blips 314 do not produce phase accumulations in the phase-encoding direction in k-space because each successive blip 314 serves to unwind/compensate for the phase accrued by the previous blip 314) after the readout of the corresponding echo signal (see FIG. 3, slice encoding gradient blips 314 occurring after some of the readout of the corresponding echo signal depicted as 306, [0064] the series of phase encoding gradient blips 310, to which correspond to the slice encoding gradient blips 314, are applied in between the successive signals readouts such that each echo signal is separately phase encoded, consequently at least some blips having been applied after the successive signals readouts), the compensating magnetic field gradient having a same magnitude as and being in an opposite gradient direction to the phase modulation magnetic field gradient applied in the at least one PE step ([0065] each successive slice-encoding gradient blip 314 is equal in magnitude and opposite in polarity/gradient direction than the preceding blip).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Jesmanowicz with applying the compensating magnetic field gradient along the slice-encoding direction after the readout of the corresponding echo signal which has the same magnitude as and being in an opposite gradient direction to the phase modulation magnetic field gradient applied in the at least one PE step as taught by Setsompop in order to produce the desired phase shift between adjacent slice location encodings such that a one-half FOV shift is provided in the image domain so that through-plane dephasing is substantially mitigated, thereby providing a significant decrease in pixel tilt and image blurring ([0065] of Setsompop).
Regarding claims 10 and 12, Jesmanowicz discloses wherein during at least one PE step in at least one of the plurality of frames, the phase modulation magnetic field gradient is applied along a phase-encoding direction after the plurality of slice locations are excited (blips 414 occur after the 402 excitation pulse occurs in FIG. 4) and before a readout of the corresponding echo signal (412 blip occurs before 408 is the readout in FIG. 4), but does not explicitly disclose the phase modulation magnetic field gradient as being applied along a slice-encoding direction after the plurality of slice locations are excited and before a readout of the corresponding echo signal.
However, in the same field of endeavor of simultaneous multi-slice magnetic resonance imaging, Setsompop wherein during at least one PE step in at least one of the plurality of frames, the phase modulation magnetic field gradient is applied along a slice-encoding direction after the plurality of slice locations are excited (blips 314 occur after excitation pulse 300 occurs in FIG. 3) and before a readout of the corresponding echo signal (see FIG. 3, slice encoding gradient blips 314 occurring before some of the readout of the corresponding echo signal depicted as 306, [0064] the series of phase encoding gradient blips 310, to which correspond to the slice encoding gradient blips 314, are applied in between the successive signals readouts such that each echo signal is separately phase encoded, consequently at least some blips having been applied before at least some of the successive signals readouts).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Jesmanowicz with the phase modulation magnetic field gradient as being applied along a slice-encoding direction after the plurality of slice locations are excited as taught by Setsompop in order to produce the desired phase shift between adjacent slice location encodings such that a one-half FOV shift is provided in the image domain so that through-plane dephasing is substantially mitigated, thereby providing a significant decrease in pixel tilt and image blurring ([0065] of Setsompop).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793